DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 9/20/2021.  Claims 1-4, 6-9, 11-18, and 20 are pending.  Claims 1, 4, 6, 9, 11, 17, 18, and 20 have been amended.
Claims 1-20 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.  The rejections of claims 4, 10, 19, and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in response to Applicant’s amendments.  Regarding the rejection of claim 1, it is still unclear what it means to have “an inlet hole provided in a bottom surface of the chamber and configured to draw wash water into the sub-drum by a centrifugal force generated by the rotation of the sub-drum, and an outlet hole provided above the inlet hole and penetrating the outer lateral wall of the sub-drum and configured to discharge the wash water outside the sub-drum” and “the filter unit being configured to filter the wash water drawn upwardly into the sub-drum through the inlet hole” (emphasis added).  It is not understood, in light of the specification, how the inlet hole can draw wash water into the sub-drum since it appears that the wash water entering the inlet hole is already present in the sub-drum, and the inlet hole is a part of the discharging area/chamber which is for discharging the wash water outside the sub-drum.

The rejections of claims 5, and 6 under 35 U.S.C. 103 as being unpatentable over Ziegler (US 3,481,162), in view of Kim et al.  (US 2011/0047714), are withdrawn in response to Applicant’s amendments.
Claims and 9-20 were rejected under 35 U.S.C. 103 as being unpatentable over Ziegler (US 3,481,162) in view of Kim et al.  (US 2011/0047714).  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a PHOSITA would be motivated to use the lint filter of Kim because it is used to filter out debris such as seams or lint from washing water while rotating the washing tub during washing or rinsing (Kim: paragraphs 11, 80).
In response to Applicant’s amendments, new/modified ground(s) of rejection are applied below.
Claim Objections
Claim 9 is objected to because of the following informalities:  the phrase “to discharge some the wash water” appears to contain a typographical error and is interpreted as “to discharge some of the wash water.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9, and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what it means to have “an inlet hole provided in a bottom surface of the chamber and configured to draw wash water into the sub-drum by a centrifugal force generated by the rotation of the sub-drum, and an outlet hole provided above the inlet hole and penetrating the outer lateral wall of the sub-drum and configured to discharge the wash water outside the sub-drum” and “the filter unit being configured to filter the wash water drawn upwardly into the sub-drum through the inlet hole” (emphasis added).  It is not understood, in light of the specification, how the inlet hole can draw wash water into 
Claim 6 recites the limitations "the wash water moved upwardly by the rotation,” “the rising wash water drawn into the sub-drum,” and “the wash water passing upwardly through the through-hole."  There is insufficient antecedent basis for these limitations in the claim because there is no previous recitation of wash water moving as claimed.  The limitation “the wash water moved upwardly by the rotation” can be corrected, for instance, by instead reciting “wash water moved upwardly by the rotation.”  Furthermore, it is unclear what it means for the rising wash water to be “drawn into the sub-drum” since, as best as the Examiner can determine, the wash water would already be present in the sub-drum.
Claim 9 recites the limitations "the wash water raised by a centrifugal force generated by the rotation of the sub-drum” and “the wash water flowing along the path area by the rotation of the sub-drum and passing upwardly therethrough."  There is insufficient antecedent basis for these limitations in the claim because there is no previous recitation of wash water 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 11-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler (US 3,481,162) in view of Kim et al.  (US 2011/0047714).
Regarding claim 9, Ziegler discloses a laundry treating apparatus comprising: a tub configured to hold wash water (3); a drum rotatably supported in the tub (25), the drum comprising a shaft disposed perpendicular with the ground (23); a sub-drum detachably mounted to an inner circumferential surface of the drum and configured to wash laundry independently from the drum (47); a path area defined in the sub-drum and configured to form a path for the wash water raised by a centrifugal force generated by the rotation of the sub-drum (at 50).
Ziegler does not expressly disclose a filter unit disposed in the path area and configured to filter the wash water flowing along the path area by rotation of the sub-drum and passing upwardly therethrough; wherein the filter unit comprises, a body configured to accommodate wash water; a filter unit inlet hole configured to draw wash water from the path area into the body; a filter configured to filter the wash water drawn into the body and discharge the filtered 
Kim discloses a laundry treatment machine having a lint filter installed at an inner wall of a washing tub (6, 100; paragraph 10).  The filter includes a body extending toward a center of the washing tub (100), a through-hole in the body (at 114 and/or 125), and a filter disposed in the through-hole to filter lint (118 and/or 126).  The filter unit includes a body (100), an inlet hole (112/144 or 124/146), a filter (118); and a filter unit outlet (125).  The lint filter is used to filter out debris such as seams or lint from washing water while rotating the washing tub during washing or rinsing (paragraphs 11, 80).
Because it is known in the art to provide a lint filter to the inside of a washing tub, and the results of the modification would be predictable, namely, filtering seams or lint during washing or rinsing, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a filter unit disposed in the path area and configured to filter the wash water flowing along the path area by rotation of the sub-drum and passing upwardly therethrough; wherein the filter unit comprises, a body configured to accommodate wash water; a filter unit inlet hole configured to draw wash water from the path area into the body; a filter configured to filter the wash water drawn into the body and discharge the filtered wash water to the sub-drum; and a filter unit outlet hole configured to discharge some the wash water into the path area out of the wash water drawn into the body.
Claims 11-13 are considered to be met by Ziegler, in view of Kim, as applied above, and which results in: wherein the filter unit outlet hole is disposed above the filter to selectively discharge the wash water based on an amount of the centrifugal force (Kim: 118, 125; 
Claims 14-15 are considered to be met by Ziegler, in view of Kim, as applied above, and which results in: wherein the path area comprises, a path body defining the path for the wash water (Kim: interior of 100); a lower opening defined in a lower end of the path body and configured to draw wash water into the path area from the sub-drum (Kim: 112/144); an upper opening defined in an upper end of the path body and configured to discharge the wash water from the path body (Kim: uppermost opening at 125); and an accommodation area configured to accommodate the filter unit (Kim: 140; Ziegler: sidewall at 50), wherein the upper opening is disposed above the filter unit outlet hole (Kim: note that the upper opening can be construed as the uppermost opening at 125, and the filter unit outlet hole can be construed as the lowermost opening at 125); wherein the path body projects from an inner circumferential surface of the sub-drum and is configured to form a water current in the sub-drum (Kim: Figure 2; 6, 100).
Regarding claim 16, Ziegler, in view of Kim, is relied upon as above and further discloses the sub-drum comprises: one or more coupling areas configured to be coupled to the inner 
Claim 17 is considered to be taught by the combination of Ziegler, in view of Kim, as applied above and which results in: wherein the path area is disposed adjacent to the one or more coupling areas (Ziegler: at 50; Kim: 6, 100).
Claims 18 and 20 are considered to be taught by the combination of Ziegler, in view of Kim, as applied above and which results in: a guide rib projecting from a lateral wall of the sub-drum and configured to collide with a water current formed by the rotation of the sub-drum (Kim: 140), and a filter unit coupled to the guide rib and configured to filter the wash water colliding with the guide rib (Kim: 110, 120); wherein the filter unit comprises, a body configured to surround the guide rib and including an accommodation space configured to accommodate wash water (Kim: interior portions of 110, 120; note, for instance, where 110/120 surrounds at least portions of the guide rib at 148); a body communication hole defined in the body and configured to communicatively couple the accommodation space and the inside of the sub-drum (Kim: any of the holes at 114 or 125); and a filter disposed in the body communication .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711